DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election of Species 1 (fig 2A, corresponding to claims 1-8) in the reply filed on 11/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates (US 5,078,686).
Regarding claim 1, Bates discloses an injection device, comprising: a barrel 25 having a medicament reservoir (fig 2, front section) therein capable of fluid communication with a needle assembly (intended use, a needle assembly is capable of .  
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Two close pieces of art, Quatrochi et al (US 5,059,179) and Olovson (US 5,032,114) disclose the distal rod coupled with a proximally-facing screw-threaded recess in the stopper, but neither teach (nor render obvious with Bates above, as it would change the principle operation of Bates) “the plunger rod can be decoupled from the stopper by applying a rearward axial force on the plunger rod”. In both cases, the plunger rod is forced to rotate as it is pushed into the barrel such that decoupling occurs with the forward axial movement of the plunger rod, rather than a rearward axial force as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Estruch (US 4,950,243), Staempfli (US 4,391,272), and Greenwood et al (US 4,923,443).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783